

117 HR 1788 IH: Clean Energy Hydrogen Innovation Act
U.S. House of Representatives
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1788IN THE HOUSE OF REPRESENTATIVESMarch 11, 2021Mr. Pence (for himself and Mr. Carson) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVII of the Energy Policy Act of 2005 relating to the eligibility for loan guarantees for projects relating to hydrogen production, delivery, infrastructure, storage, fuel cells, and end uses, and for other purposes.1.Short titleThis Act may be cited as the Clean Energy Hydrogen Innovation Act. 2.Projects for hydrogen production, delivery, infrastructure, storage, fuel cells, and end uses(a)CategoriesSection 1703(b)(3) of the Energy Policy Act of 2005 (42 U.S.C. 16513(b)(3)) is amended to read as follows:(3)Hydrogen production, delivery, infrastructure, storage, fuel cells, and end uses, including transportation, industrial, stationary power, and residential applications..(b)Included projectsSection 1703 of the Energy Policy Act of 2005 (42 U.S.C. 16513) is further amended by adding at the end the following:(g)Hydrogen projectsThe category of projects described in subsection (b)(3) includes projects involving practices or technologies relating to—(1)the development of infrastructure to enable the production and utilization of hydrogen, including pipelines, storage, processing, and fueling;(2)the production of hydrogen to enable resiliency of power generation from domestic sources, including renewable, fossil, and nuclear energy resources;(3)innovative methods of hydrogen production from domestic sources, including renewable, fossil, and nuclear energy sources;(4)hydrogen based energy storage;(5)portable power and material handling equipment for hydrogen, including fuel cells, storage, and fueling infrastructure; and(6)transportation applications for hydrogen, including light and heavy duty vehicles, medium and heavy duty trucks and buses, fuel cells, storage, and fueling infrastructure..(c)ReportNot later than 1 year after the date of enactment of this Act, the Secretary of Energy shall submit to the Committee on Energy and Commerce of the House of Representatives a report describing—(1)with respect to projects described in subsection (g) of section 1703 of the Energy Policy Act of 2005 (as added by this section)—(A)the status of each such project for which a guarantee has been awarded under such section 1703; and(B)any recommendations relating to implementation of title XVII of such Act with respect to such projects;(2)opportunities to increase domestic hydrogen production and utilization, including a review of the domestic manufacturing base and supply chain;(3)statutory and regulatory barriers to—(A)the expansion of hydrogen infrastructure; and(B)the commercialization and deployment of hydrogen technologies; and(4)any recommendations to expand hydrogen infrastructure and to advance hydrogen technologies.